Exhibit 10.3(31)
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of September 10,
2007 by and between MGM MIRAGE (“Employer”, “we” or “us”), and Robert C. Selwood
(“Employee” or “you”) and supersedes the Employment Agreement between Employer
and Employee entered into as of November 1, 2005.

1.   Employment. We hereby employ you, and you hereby accept employment by us,
as our Executive Vice President and Chief Accounting Officer to perform such
executive, managerial or administrative duties as we may specify from time to
time during the Specified Term (as defined in Section 2). In construing the
provisions of this Agreement, the term “Employer”, “we” or “us” includes all of
our subsidiary, parent and affiliated companies, but specifically excludes
Tracinda Corporation, its stockholder or stockholders, and its subsidiaries.

2.   Term. The term of your employment under this Agreement commences on
September 10, 2007 and it terminates on September 10, 2011 (the “Specified
Term”). Unless a new written employment agreement is executed by the parties,
upon the expiration of the Specified Term, all terms and conditions of this
Agreement will continue, except that the new Specified Term of the Agreement
shall be three (3) months, which shall renew for successive three (3) month
periods on each successive three (3) month anniversary, if the Agreement is not
otherwise terminated pursuant to its terms.

3.   Compensation. During the Specified Term, we shall pay you a minimum annual
salary of $400,000 payable in arrears at such frequencies and times as we pay
our other employees. You are also eligible to receive generally applicable
fringe benefits commensurate with our employees in positions comparable to
yours. We will also reimburse you for all reasonable business and travel
expenses you incur in performing your duties under this Agreement, payable in
accordance with our customary practices and policies, as we may modify and amend
them from time to time. Your performance may be reviewed periodically. You are
eligible for consideration for a discretionary raise, annual bonus of up to 75%
of your annual salary, promotion, and/or participation in discretionary benefit
plans; provided, however, whether and to what extent you will be granted any of
the above will be determined by us in our sole and absolute discretion.

4.   Extent of Services. You agree that your employment by us is full time and
exclusive. You further agree to perform your duties in a competent, trustworthy
and businesslike manner. You agree that during the Specified Term, you will not
render any services of any kind (whether or not for compensation) for any person
or entity other than us, and that you will not engage in any other business
activity (whether or not for compensation) that is similar to or conflicts with
your duties under this Agreement, without the approval of the Board of Directors
of MGM MIRAGE or the person or persons designated by the Board of Directors to
determine such matters.

5.   Policies and Procedures. You agree and acknowledge that you are bound by
our policies and procedures as they may be modified and amended by us from time
to time. In the event the terms in this Agreement conflict with our policies and
procedures, the terms of this Agreement shall take precedence. As you are aware,

 



--------------------------------------------------------------------------------



 



    problem gaming and underage gambling can have adverse effects on individuals
and the gaming industry as a whole. You acknowledge that you have read and are
familiar with our policies, procedures and manuals and agree to abide by them.
Because these matters are of such importance to us, you specifically confirm
that you are familiar with and will comply with our policies of prohibiting
underage gaming, supporting programs to treat compulsive gambling, and promoting
diversity in all aspects of our business.

6.   Licensing Requirements. You acknowledge that we are engaged in a business
that is or may be subject to and exists because of privileged licenses issued by
governmental authorities in Nevada, New Jersey, Michigan, Mississippi, Illinois,
Macau S.A.R., the United Kingdom and other jurisdictions in which we are engaged
in a gaming business or where we have applied to (or during the Specified Term
may apply to) engage in a gaming business. You shall apply for and obtain any
license, qualification, clearance or other similar approval which we or any
regulatory authority which has jurisdiction over us requests or requires that
you obtain.

7.   Failure to Satisfy Licensing Requirement. We have the right to terminate
your employment under Section 10.1 of this Agreement if: (i) you fail to satisfy
any licensing requirement referred to in Section 6 above; (ii) we are directed
to cease business with you by any governmental authority referred to in
Section 6 above; (iii) we determine, in our sole and exclusive judgment, that
you were, are or might be involved in, or are about to be involved in, any
activity, relationship(s) or circumstance which could or does jeopardize our
business, reputation or such licenses; or (iv) any of our licenses is threatened
to be, or is, denied, curtailed, suspended or revoked as a result of your
employment by us or as a result of your actions.

8.   Restrictive Covenants

  8.1   Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses. In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered before and during the Specified Term of this Agreement, you covenant
and agree that, except as otherwise explicitly provided in Section 10 of this
Agreement, if you are not employed by us for the entire Specified Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed by, provide consultation or other services to, engage in, participate
in or otherwise be connected in any way with any Competitor. The terms
“Confidential Information,” “Restrictive Period” and “Competitor” are defined in
Section 22. Your obligations during the Specified Term and Restrictive Period
under this Section 8.1 include but are not limited to the following:

2



--------------------------------------------------------------------------------



 



  8.1.1   You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.

  8.1.2   You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party.

  8.1.3   You will not call on, solicit and/or take away, any of our potential
or prospective customers, on whom you called or with whom you became acquainted
during employment by us (either before or during the Specified Term), either for
your own account or for any third party.

  8.1.4   You will not approach or solicit any of our employees with a view
towards enticing such employee to leave our employ to work for you or for any
third party, or hire any of our employees, without our prior written consent,
which we may give or withhold in our sole discretion.

  8.2   Confidentiality. You further covenant and agree that you will not at any
time during or after the Specified Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including communications
with or contact with any of our customers or other persons or entities with whom
we do business, other than in connection with your employment hereunder.

  8.3   Employer’s Property. You hereby confirm that the Confidential
Information constitutes our sole and exclusive property (regardless of whether
you possessed or claim to have possessed any of such Confidential Information
prior to the date hereof). You agree that upon termination of your active
employment with us, you will promptly return to us all notes, notebooks,
memoranda, computer disks, and any other similar repositories of Confidential
Information (regardless of whether you possessed such Confidential Information
prior to the date hereof) containing or relating in any way to the Confidential
Information, including but not limited to the documents referred to on Exhibit A
hereto. Such repositories of Confidential Information also include but are not
limited to any so-called personal files or other personal data compilations in
any form, which in any manner contain any Confidential Information.

  8.4   Notice to Employer. You agree to notify us immediately of any other
persons or entities for whom you work or provide services during the Specified
Term or within the Restrictive Period. You further agree to promptly notify us,
during the Specified Term, of any contacts made by any gaming licensee which
concern or relate to an offer to employ you or for you to provide consulting or
other services.

9.   Representation and Additional Agreements. You hereby represent, warrant and
agree that:

3



--------------------------------------------------------------------------------



 



  9.1   The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement;

  9.2   The enforcement of any remedy under this Agreement will not prevent you
from earning a livelihood, because your past work history and abilities are such
that you can reasonably expect to find work in other areas and lines of
business;

  9.3   The covenants and agreements stated in Sections 4, 6, 7 and 8 of this
Agreement are essential for our reasonable protection;

  9.4   We have reasonably relied on your representations, warranties and
agreements, including those set forth in this Section 9; and

  9.5   You have the full right to enter into this Agreement and by entering
into and performance of this Agreement, you will not violate or conflict with
any arrangements or agreements you may have with any other person or entity.

  9.6   You agree that in the event of your breach of any covenants and
agreements set forth in Sections 4 and 8 above, we may seek to enforce such
covenants and agreements through any equitable remedy, including specific
performance or injunction, without waiving any claim for damages. In any such
event, you waive any claim that we have an adequate remedy at law.

10. Termination.

  10.1   Employer’s Good Cause Termination. We have the right to terminate this
Agreement at any time during the Specified Term hereof for Employer’s Good Cause
(which term is defined in Section 22). Upon any such termination, we will have
no further liability or obligations whatsoever to you under this Agreement
except as provided under Sections 10.1.1, 10.1.2, and 10.1.3 below.

  10.1.1   In the event Employer’s Good Cause termination is the result of your
death during the Specified Term, your beneficiary (as designated by you on our
benefit records) will be entitled to receive your salary for a three (3) month
period following your death, such amount to be paid at regular payroll
intervals.

  10.1.2   In the event Employer’s Good Cause termination is the result of your
Disability (which term is defined in Section 22), we will pay you (or your
beneficiary in the event of your death during the period in which payments are
being made) an amount equal to your

4



--------------------------------------------------------------------------------



 



      salary for three (3) months following your termination, such amount to be
paid at regular payroll intervals, net of payments received by you from any
short term disability policy which is either self-insured by us or the premiums
of which were paid by us (and not charged as compensation to you).

  10.1.3   You or your beneficiary will be entitled to exercise your vested but
unexercised stock options to acquire Company’s stock, stock appreciation rights
(“SAR”) or other stock-based compensation (“Other Right”) as of the date of
termination, if any, upon compliance with all of the terms and conditions
required to exercise such options, SARs or Other Rights.

10.2   Employer’s No Cause Termination. We have the right to terminate this
Agreement on written notice to you in our sole discretion for any cause we deem
sufficient or for no cause, at any time during the Specified Term. Upon such
termination, our sole liability to you shall be as follows:

  10.2.1   We will treat you as an inactive employee through the Specified Term
and (i) pay your salary for the period remaining in the Specified Term, and
(ii) maintain you as a participant in all health and insurance programs in which
you and your dependents, if applicable, are then participating (as such programs
may be changed by us from time to time for its employees in positions comparable
to yours and subject to satisfying the eligibility requirements of such programs
to the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive health and/or insurance benefits, as applicable from a new employer.
However, you would not be eligible for flex or vacation time, discretionary
bonus or new grants of stock options, SARs or Other Rights, but (subject to
Section 10.5.1 of this Agreement, if applicable) you would continue to vest
previously granted stock options, SARs or Other Rights, if any, for the shorter
of twelve (12) months from the date you are placed in an inactive status or the
remaining period of the Specified Term if you remain in inactive status for such
period; and

  10.2.2   You will be entitled to exercise your vested but unexercised stock
options to acquire Company stock, SARs or Other Rights, if any, while you are on
inactive status and upon termination of your inactive status, upon your
compliance with all of the terms and conditions required to exercise such
options, SARs or Other Rights.

Upon any such termination, you will continue to be bound by the restrictions in
Section 8 above. Notwithstanding anything herein to the contrary, while you are
in an inactive status, you may be employed by or provide consultation services
to a non-Competitor, provided that we will be entitled to offset the
compensation being paid by us during the Specified Term by the compensation
and/or consultant’s fees being paid to you, and provided further, that we will
not be required to continue to provide benefits to the extent that you are
entitled to receive benefits from

5



--------------------------------------------------------------------------------



 



a third party. In addition, at any time after the end of the Restrictive Period,
if you are in an inactive status, you may notify us in writing that you desire
to terminate your inactive status (an “Employee Inactive Termination Notice”)
and immediately thereafter we will have no further liability or obligations to
you, except under Section 10.2.2 above.

  10.3   Employee’s Good Cause Termination. You may terminate this Agreement for
Employee’s Good Cause (which term is defined in Section 22). Prior to any
termination under this Section 10.3 being effective, you agree to give us thirty
(30) days’ advance written notice specifying the facts and circumstances of our
alleged breach. During such thirty (30) day period, we may either cure the
breach (in which case your notice will be considered withdrawn and this
Agreement will continue in full force and effect) or declare that we dispute
that Employee’s Good Cause exists, in which case this Agreement will continue in
full force until the dispute is resolved in accordance with Section 12. In the
event this Agreement is terminated under this Section 10.3, you will be entitled
to exercise your vested but unexercised stock options to acquire Company stock,
SARs or Other Rights, if any, upon your compliance with all the terms and
conditions required to exercise such options, SARs or Other Rights, but you will
have no further claim against us arising out of such breach. In the event of
termination of this Agreement under Section 10.3, the restrictions of
Section 8.1 shall no longer apply.

  10.4   Employee’s No Cause Termination. In the event you terminate your
employment under this Agreement without cause, we will have no further liability
or obligations whatsoever to you hereunder, except that you will be entitled to
exercise your vested but unexercised stock options to acquire Company stock,
SARs or Other Rights, if any, upon your compliance with all the terms and
conditions required to exercise such options, SARs or Other Rights and all
salary through the date of termination; provided, however, that we will be
entitled to all of our rights and remedies by reason of such termination,
including without limitation, the right to enforce the covenants and agreements
contained in Section 8 and our right to recover damages.

  10.5   Change in Control. In the event there is a Change in Control of Company
(which term is defined in Section 22), then:

  10.5.1   All of your unvested options, SARs, or Other Rights, if any, shall
become fully vested.

  10.5.2   If the Change of Control results from an exchange of outstanding
common stock as a result of which the common stock of MGM MIRAGE is no longer
publicly held, then all your options to purchase common stock of MGM MIRAGE,
SARs and Other Rights will vest or be exercisable, as applicable, at the time or
times they would otherwise have vested or been exercisable for the consideration
(cash, stock or otherwise) which the holders of MGM MIRAGE common stock received
in such exchange. For example, if immediately prior to the Effective Date, you
had vested and exercisable options to acquire 5,000 shares of MGM MIRAGE’s
common stock and the exchange of stock is one share of common stock of MGM
MIRAGE for two shares of common

6



--------------------------------------------------------------------------------



 



      stock of the acquiring entity, then your options will be converted into
options to acquire, upon payment of the exercise price, 10,000 shares of the
acquiring entity’s common stock. If, in addition, you had vested but
unexercisable stock options, at the time those options became exercisable, each
option would, on exercise and payment of the exercise price, entitle you to
receive two shares of the acquiring company’s common stock.

  10.5.3   If the Change of Control results from a sale of MGM MIRAGE’s
outstanding common stock for cash with the result that MGM MIRAGE’s common stock
is no longer publicly held, then upon the Change of Control, all of your options
to purchase common stock of MGM MIRAGE, SARs and Other Rights will vest or be
exercisable, as applicable, at the time or times they would otherwise have
vested or been exercisable for cash equal to the difference between the purchase
price and the exercise price for the options, SARs or Other Rights. For example,
if immediately prior to the Change in Control, you have options to acquire 2,000
shares of MGM MIRAGE’s common stock at an exercise price of $35, and the
purchase price for MGM MIRAGE common stock was $40, then upon the vesting and
exercisability of such options you would be entitled to receive $10,000 in full
satisfaction of such options (2,000 shares times $5 per share). If, in addition,
you had vested but unexercisable stock options, at the time those options became
exercisable, you would be entitled to receive $5, net of applicable taxes, for
each option that became exercisable in full satisfaction of that option.

  10.6   Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.3 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
or of your employment, regardless of the reason for such termination.

  10.7   Acknowledgement Concerning Options, Stock Appreciation Rights and Other
Rights. The parties acknowledge that the provisions contained herein with
respect to stock options, SARs or Other Rights are only applicable to stock
options, SARs or Other Rights, if any, which are granted to you
contemporaneously with, or after the date of this Agreement. With respect to any
other stock options, SARs or Other Rights, if any, granted to you prior to the
date of this Agreement, such provisions herein shall not be applicable and the
provisions originally governing such stock options, SARs or Other Rights shall
remain in full force and effect and shall not be altered by this Agreement.

11.   Arbitration. Except as otherwise provided in Exhibit B to this Agreement
(which constitutes a material provision of this Agreement) disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit B.

12.   Disputed Claim. In the event of any Disputed Claim (such term is defined
in Section 22), such Disputed Claim shall be resolved by arbitration pursuant to
Exhibit B. Unless and until the arbitration process for a Disputed Claim is
finally

7



--------------------------------------------------------------------------------



 



    resolved in your favor and we thereafter fail to satisfy such award within
thirty (30) days of its entry, no Employee’s Good Cause exists for purposes of
your termination rights pursuant to Section 10.3 with respect to such Disputed
Claim. Nothing herein shall preclude or prohibit us from invoking the provisions
of Section 10.2, or of our seeking or obtaining injunctive or other equitable
relief.       13.   Severability. If any provision hereof is unenforceable,
illegal, or invalid for any reason whatsoever, such fact shall not affect the
remaining provisions of this Agreement, except in the event a law or court
decision, whether on application for declaration, or preliminary injunction or
upon final judgment, declares one or more of the provisions of this Agreement
that impose restrictions on you unenforceable or invalid because of the
geographic scope or time duration of such restriction. In such event, you and we
agree that the invalidated restrictions are retroactively modified to provide
for the maximum geographic scope and time duration which would make such
provisions enforceable and valid. This Section 12 does not limit our rights to
seek damages or such additional relief as may be allowed by law and/or equity in
respect to any breach by you of the enforceable provisions of this Agreement.

14.   No Waiver of Breach or Remedies. No failure or delay on the part of you or
us in exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

15.   Amendment or Modification. No amendment, modification, termination or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by you and a duly authorized member of our senior
management. No consent to any departure by you from any of the terms of this
Agreement shall be effective unless the same is signed by a duly authorized
member of our senior management. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

16.   Governing Law. The laws of the State of Nevada shall govern the validity,
construction and interpretation of this Agreement, and except for Disputed
Claims, the courts of the State of Nevada shall have exclusive jurisdiction over
any claim with respect to this Agreement.

17.   Number and Gender. Where the context of this Agreement requires the
singular shall mean the plural and vice versa and references to males shall
apply equally to females and vice versa.

18.   Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

19.   Assignment. This Agreement is personal to you and may not be assigned by
you.

20.   Successors and Assigns. This Agreement shall be binding upon our
successors and assigns.

8



--------------------------------------------------------------------------------



 



21.   Prior Agreements. This Agreement shall supersede and replace any and all
other employment agreements which may have been entered into by and between the
parties. Any such prior employment agreements shall be of no force and effect.

22.   Certain Definitions. As used in this Agreement:

“Change of Control” shall mean the first to occur of any of the following
events:

  (1)   Any “person” or “group” of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company’s principal stockholder as reflected in the
Company’s Proxy Statement dated March 29, 2002 (the “Principal Stockholder”),
the Principal Stockholder’s sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder’s sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term “affiliates” is defined in the rules
promulgated by the Securities and Exchange Commission) (the “Principal
Stockholder Group”), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company’s capital stock entitled to vote generally in the election
of directors. (For the avoidance of doubt, as of the date hereof, the Principal
Stockholder Group is the beneficial owner of fifty percent (50%) or more of the
Company’s capital stock);

  (2)   At any time, individuals who, at the date of this Agreement, constitute
the Board of Directors of the Company, and any new director whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of in excess of seventy five percent (75%) by the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved;

  (3)   Any consolidation or merger of the Company, other than a consolidation
or merger of the Company in which the holders of the Stock immediately prior to
the consolidation or merger hold more than fifty percent (50%) of the Stock of
the surviving corporation immediately after the consolidation or merger;

  (4)   Any liquidation or dissolution of the Company; or     

  (5)   The sale or transfer of all or substantially all of the assets of the
Company to parties that are not within a “controlled group of corporations” (as
defined in Internal Revenue Code §1563) in which the Company is a member.

9



--------------------------------------------------------------------------------



 



“Company” means MGM MIRAGE.
“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) one or more
hotels; (iii) resort-style condominiums; (iv) convention or meeting facilities
or (v) any retail or shopping venue in excess of 100,000 square feet, and which
activities are in the State of Nevada or in or within a 150 mile radius of any
other jurisdiction in which Employer is engaged in any such activities or
proposes to engage in any such activities”.
“Confidential Information” means all knowledge, know-how, information, devices
or materials, whether of a technical or financial nature, or otherwise relating
in any manner to the business affairs of Employer, including without limitation,
names and addresses of Employer’s customers, any and all other information
concerning customers who utilize the goods, services or facilities of any hotel
and/or casino owned, operated or managed by Employer, Employer’s casino, hotel,
retail, entertainment and marketing practices, procedures, management policies,
any trade secret, including but not limited to any formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use, and any other information regarding
the Employer which is not already and generally known to the public, whether or
not any of the foregoing is subject to or protected by copyright, patent,
trademark, registered or unregistered design, and whether disclosed or
communicated (in writing or orally) before, on or after the date of this
Agreement, by Employer to Employee. Confidential Information shall also
specifically include, without limitation, those documents and reports set forth
on Exhibit A attached hereto and incorporated herein by this reference.
“Disputed Claim” means that Employee maintains pursuant to Section 10.3 that
Employer has breached its duty to Employee and Employer has denied such breach.
“Employee’s Good Cause” shall mean (i) the failure of Employer to pay Employee
any compensation when due, save and except a Disputed Claim to compensation; or
(ii) a material reduction in the scope of duties or responsibilities of Employee
or any reduction in Employee’s salary save and except a Disputed Claim.
“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.
“Employer’s Good Cause” shall mean:

  (1)   Employee’s death or disability; disability is hereby defined to include
incapacity for medical reasons certified to by Employer’s Physician which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a substantially consecutive period of six (6) months or
more. (In the event Employee disagrees with the

10



--------------------------------------------------------------------------------



 



      conclusions of Employer’s Physician, Employee (or Employee’s
representative) shall designate an Employee’s Physician, and Employer’s
Physician and Employee’s Physician shall jointly select a third physician, who
shall make the determination);

  (2)   Employee’s failure to abide by Employer’s policies and procedures,
misconduct, insubordination, inattention to Employer’s business, failure to
perform the duties required of Employee up to the standards established by the
Employer’s senior management, or other material breach of this Agreement; or

  (3)   Employee’s failure or inability to satisfy the requirements stated in
Section 6 above.

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.
“Restrictive Period” means the twelve (12) month period immediately following
any separation by Employee from active employment occurring during the Specified
Term (or such shorter period remaining in the Specified Term should Employee
separate from active employment with less than twelve (12) months remaining in
the Specified Term).

23.   The parties acknowledge that neither Tracinda Corporation nor Kirk
Kerkorian, individually or collectively, is a party to this Agreement or any
exhibit or agreement provided for herein. Accordingly, the parties hereby agree
that in the event (i) there is any alleged breach or default by any party under
this Agreement or any exhibit or agreement provided for herein, or (ii) any
party has any claim arising from or relating to any such agreement, no party,
nor any party claiming through it (to the extent permitted by applicable law),
shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Tracinda Corporation or Kirk Kerkorian by reason of such
alleged breach, default or claim.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement
in Las Vegas, Nevada, as of the date first written above.
EMPLOYEE — ROBERT C. SELWOOD

                /s/ Robert C. Selwood                    

EMPLOYER — MGM MIRAGE

                /s/ Gary N. Jacobs       By:   Gary N. Jacobs          Executive
Vice President, General Counsel,
and Secretary       

12



--------------------------------------------------------------------------------



 



EXHIBIT A

                  Name of Report   Generated By    
 
  Including, but not limited to:        
 
           
 
  Arrival Report   Room Reservation    
 
  Departure Report   Room Reservation    
 
  Master Gaming Report   Casino Audit    
 
  Department Financial Statement   Finance    
 
  $5K Over High Action Play Report   Casino Marketing    
 
  $50K Over High Action Play Report   Casino Marketing    
 
  Collection Aging Report(s)   Collection Department    
 
  Accounts Receivable Aging   Finance    
 
  Marketing Reports   Marketing    
 
  Daily Player Action Report   Casino Operations    
 
  Daily Operating Report   Slot Department    
 
  Database Marketing Reports   Database Marketing    

13



--------------------------------------------------------------------------------



 



EXHIBIT B — ARBITRATION
This Exhibit B sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit B shall be considered to be a
part of the Agreement.

1.   Except for a claim by either Employee or Employer for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement, the breach hereof, or Employee’s
employment by Employer, including without limitation any claim involving the
interpretation or application of the Agreement or wrongful termination or
discrimination claims, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit B covers any claim Employee might have against any
officer, director, employee, or agent of Employer, or any of Employer’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by Employer and Employee to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other, in addition to other consideration provided under the Agreement.   2.  
Claims Subject to Arbitration. This Exhibit B covers all claims arising in the
course of Employee’s employment by Employer except for those claims specifically
excluded from coverage as set forth in paragraph 3 of this Exhibit B. It
contemplates mandatory arbitration to the fullest extent permitted by law. Only
claims that are justiciable under applicable state or federal law are covered by
this Exhibit B. Such claims include any and all alleged violations of any state
or federal law whether common law, statutory, arising under regulation or
ordinance, or any other law, brought by any current or former employees. Such
claims may include, but are not limited to, claims for: wages or other
compensation; breach of contract; torts; work-related injury claims not covered
under workers’ compensation laws; wrongful discharge; and any and all unlawful
employment discrimination and/or harassment claims.   3.   Claims Not Subject to
Arbitration. Claims under state workers’ compensation statutes or unemployment
compensation statutes are specifically excluded from this Exhibit B. Claims
pertaining to any of Employer’s employee welfare benefit and pension plans are
excluded from this Exhibit B. In the case of a denial of benefits under any of
Employer’s employee welfare benefit or pension plans, the filing and appeal
procedures in those plans must be utilized. Claims by Employer for injunctive or
other relief for violations of non-competition and/or confidentiality agreements
are also specifically excluded from this Exhibit B.

14



--------------------------------------------------------------------------------



 



4.   Non-Waiver of Substantive Rights. This Exhibit B does not waive any rights
or remedies available under applicable statutes or common law. However, it does
waive Employee’s right to pursue those rights and remedies in a judicial forum.
By signing the Agreement and the acknowledgment at the end of this Exhibit B,
the undersigned Employee voluntarily agrees to arbitrate his or her claims
covered by this Exhibit B.   5.   Time Limit to Pursue Arbitration; Initiation:
To ensure timely resolution of disputes, Employee and Employer must initiate
arbitration within the statute of limitations (deadline for filing) provided for
by applicable law pertaining to the claim, or one year, whichever is shorter,
except that the statute of limitations imposed by relevant law shall solely
apply in circumstances where such statute of limitations cannot legally be
shortened by private agreement. The failure to initiate arbitration within this
time limit will bar any such claim. The parties understand that Employer and
Employee are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit B, give written notice of a
claim to the President of Employer with a copy to MGM MIRAGE’s Executive Vice
President and General Counsel. Written notice shall identify and describe the
nature of the claim, the supporting facts and the relief or remedy sought.   6.
  Selecting an Arbitrator: This Exhibit B mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.   7.  
Representation/Arbitration Rights and Procedures:

  a.   Employee may be represented by an attorney of his/her choice at his/her
own expense.     b.   The arbitrator shall apply the substantive law (and the
law of remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable. In all cases, this Exhibit B
shall provide for the broadest level of arbitration of claims between an
employer and employee under Nevada law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

15



--------------------------------------------------------------------------------



 



  c.   The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.     d.   The applicable law with respect to
privilege, including attorney-client privilege, work product, and offers to
compromise must be followed.     e.   The parties shall have the right to
conduct reasonable discovery, including written and oral (deposition) discovery
and to subpoena and/or request copies of records, documents and other relevant
discoverable information consistent with the procedural rules of JAMS. The
arbitrator shall decide disputes regarding the scope of discovery and shall have
authority to regulate the conduct of any hearing and/or trial proceeding. The
arbitrator shall have the right to entertain a motion to dismiss and/or motion
for summary judgment.     f.   The parties shall exchange witness lists at least
30 days prior to the trial/hearing procedure. The arbitrator shall have subpoena
power so that either Employee or Employer may summon witnesses. The arbitrator
shall use the Federal Rules of Evidence. Both parties have the right to file a
posthearing brief. Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.  
  g.   Any arbitration hearing or proceeding shall take place in private, not
open to the public, in Las Vegas, Nevada.

8.   Arbitrator’s Award: The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award shall be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or the
submission of post-hearing briefs if requested. The arbitrator may not award any
relief or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

  a.   Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit B and to enforce an arbitration award.
    b.   In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit B, Employee hereby waives the right to

16



--------------------------------------------------------------------------------



 



      participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Employee’s sole remedy with respect to any
such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit B.

9.   Fees and Expenses: Employer shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Employee is
the party initiating the claim, Employee will contribute an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which Employee is (or was last) employed by Employer. Employee and Employer
shall each pay for their own expenses, attorney’s fees (a party’s responsibility
for his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses.
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).   10.   The arbitration
provisions of this Exhibit B shall survive the termination of Employee’s
employment with Employer and the expiration of the Agreement. These arbitration
provisions can only be modified or revoked in a writing signed by both parties
and which expressly states an intent to modify or revoke the provisions of this
Exhibit B.   11.   The arbitration provisions of this Exhibit B do not alter or
affect the termination provisions of this Agreement.   12.   Capitalized terms
not defined in this Exhibit B shall have the same definition as in the
Employment Agreement to which this is Exhibit B.   13.   If any provision of
this Exhibit B is adjudged to be void or otherwise unenforceable, in whole or in
part, such adjudication shall not affect the validity of the remainder of
Exhibit B. All other provisions shall remain in full force and effect.

ACKNOWLEDGMENT
BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT B IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT B CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT
B, AND THEY AGREE TO ABIDE BY ITS TERMS.

17



--------------------------------------------------------------------------------



 



The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit B, they are waiving the right to pursue claims covered by this Exhibit B
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit B does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit B voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit B.
Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit B with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

     
EMPLOYEE
  EMPLOYER
 
   
/s/ ROBERT C. SELWOOD
  /s/ GARY N. JACOBS
 
   
ROBERT C. SELWOOD
  BY:  GARY N. JACOBS

18